vooo~ac\m-c~!g`ébo

¢Q\;o\w§ww~c,\oqo:$cn§$r<)~g

_q.
ce

 

Robert T. Kugler'(MN' #019411’6)
Edwin H. Caldie (MN #0388930) 4
STINSON LEONARD STR'EET LLP
50 S 6th Street, Suite 2600
Minneapolis, MN 5 5402
Tel: (612) 335- 1500
Robe‘ft.Ku’,Qler`@stihson.cow
Ed.(:`aldi¢@stinson.com
P’mpo.'§ed Couns‘el for the O/_Wcial Commz‘!tee QfUps<;¢ured Credifars
IN THE :D“,ISTRFCT COURT OFGQAM §

I§RMTORY op GUAM
BANI§RUPTCY :DIVISIQN
In rec Chaptef ‘l“l B`ar[krup‘tcy
ARCHBISHOP ©F 'AGANAE, Ci`is"e" NO. 51 Q-QQO].Q
a Corporation SoIe, PETITION FGR PRO HAC VI_CE
A`I)`NIISSIGN
Debtor.

 

 

COMES ,NOW" Pauj',A@ iRichler arrd mo:ves pursuant to GNLR 17. I:(d)“‘offhé LGtal'Rl'lYé’s I

~ cf the District Coixr,t of Gilam, for admission fo practice pro “/m§ vice ,,_in th;; aboyp-capffgqu,
matter before the District Cdurt: of Guam, and snbmits‘the follth ’infGrm'Ht`ir`in 23 ._ré?quz`t€s by ““

' the Col‘xrt and its Local RuleS:

1. I do not reside on Guam}
22 Ia'm no‘t rcgulhrly€m}let/ed in business, prdfessibna],'or other actfvif{es§n' Guar"n. .
l

PROFHAC ABPLICATIGN
Case 19-00010 Document 95 Filed 03/07/19 Page 1 of 3

 

 

 

\OOO\]O\lh-hw!\)¢-‘

NNN!\JNNNNN»--‘»-»-ds-»-*»-»_-»_-»_»
OQ\IO\Ul-AWN»-‘O\OO°\]O\U\-PWN'-‘C

3. My residence is located in Pacific Palisades, California.

4. _My office address is 15332 Antioch-Street, Suite 305; Pacific Palisades, CA

90272.

5. Courts to which I have been admitted to practice and date of admission:

 

COUR'I`

DATE OF ADMISSION

 

1
1

California State Court

June 18, 1974

 

Central District of California

May 28, 1981

 

Eastem district of California

 

 

 

Ninth Circuit Court of Appeals, `

1982
1986

 

 

 

6. I am in good standing and eligible to practice in the above listed courts.

7. I am not currently suspended or disbarred in any other court.

8. I have not concurrently or within the year preceding this application made any pro

hac vice applications to this Court.
9. I designate as local counjsel in this

William Gavras

101 Salisbury Street

Dededo, Guam 96929 1

(671) 632-4357 t

2

matter!

PRO HAC APPLICA"I`ION

Case 19-00010 Document 95 Filed

03/07/19 Page 2 of 3

 

 

.~z

-¢>L)JN

\ooo\lq\w

10
11
12
13
14
15
16
1'7
18
19\
20
21
22
23
24
25
26

27`

128

 

I declare ..under penalty of perjury that the foregoing is true and correct.

Dated: March 5, 2019

 

CONSENT OF DESIGNATED iLOGAL COUNSEL
I, Willaim Gavras, an attorney and active member in good standing ot`the Bar of Guam
who resides in and has an office in this iDistrict, and as proposed local counsel for the
l

Committee, hereby consent to the foregoing petition of Paul A. Richler for\pro hac vice

admission, and the designation contained herein, pursuant to GNLR 17,l(e).

Dated: March 2 , 2019 :

William Gavras

3
PRO‘HAC APPLICATION

Case 19-00010 Document 95 Filed 03/07/19 Page 3 of 3

 

 

